Citation Nr: 1308710	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  96-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the U.S. Army National Guard from February to June 1979 and additional unverified inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied a claim of service connection for a low back disability as secondary to a service-connected disability.

The Veteran provided testimony at a hearing before personnel at the RO in April 1996.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in May 2003, December 2006, March 2008, November 2010, and July 2012, at which time the current appellate claim was remanded for further development.  As a preliminary matter, the Board finds that the development directed by the prior remands appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also observes that in November 2010 it concluded that the November 1995 rating decision on appeal, which denied service connection for low back disability on a secondary basis, was a separate claim from a previously denied service connection claim for a low back disability on a direct basis.  The Board also discussed in its November 2010 remand case law pertaining to what constitutes a claim versus what constitutes a theory of entitlement in VA disability compensation claims.  Citing to Tyrues v. Shinseki, 23 Vet. App. 166 (2010), the Board found in its November 2010 remand that "development of and adjudication of some theories of entitlement may be separated out from other theories to facilitate adjudication."  However, as detailed in the July 2012 remand following the November 2010 remand of the Veteran's claim, the United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed Tyrues and the Supreme Court vacated Tyrues on other grounds.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2010), aff'd. 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75  (U.S. 2011).  Moreover, the Board found that its reliance on Tyrues as support for recharacterizing the issue on appeal in the November 2010 remand was misplaced.  On further review, it appeared that Tyrues was applicable only to situations where there has been a final Board decision on a specific claim or theory of entitlement.  There was no final Board decision in this case on the issue of entitlement to service connection for a low back disability on either a direct or secondary basis, so Tyrues does not apply.

The Board further notes that in a December 2012 Supplemental Statement of the Case (SSOC), it was determined that new and material evidence had been received, but that the underlying service connection claim was denied on the merits.  Despite the determination reached below, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  Service connection was previously denied for a low back disorder by an April 1984 rating decision.  The Veteran was informed of this decision by correspondence dated in June 1984, including his right to appeal, and did not appeal nor did he submit new and material evidence during the appeal period.

2.  The additional evidence received to reopen the Veteran's claim of service connection for a low back disorder bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.

3.  The competent medical and other evidence of record indicates it is at least as likely as not that the Veteran's current low back disorder developed, at least in part, due to his service-connected right and left foot disorders.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for a low back disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2000).

2.  Service connection is warranted for a low back disorder as secondary to service-connected disabilities of the feet.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the previously denied claim, and that service connection is warranted for a low back disorder.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Service connection was previously denied for a low back disorder by an April 1984 rating decision.  The Veteran was informed of this decision by correspondence dated in June 1984, including his right to appeal, and did not appeal nor did he submit new and material evidence during the appeal period.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. §§ 20.1100, 20.1103; Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. 
§ 3.156(b) ). 

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA implementing the VCAA includes changes to the standard for determining new and material evidence, and provides for limited assistance to claimants seeking to reopen previously denied claims.  VA's authority to provide such additional assistance is provided by 38 U.S.C.A. § 5103A(g), which states that nothing in section 5103A precludes VA from providing such other assistance as the Secretary considers appropriate.  The Board notes that this new standard was the one identified by the RO in the March 2002 SOC.  However, these changes are applicable only to claims to reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,628-45,629.  Here, the Veteran's claim was filed prior to August 29, 2001, and, as such, these changes are not applicable in the instant case.

Prior to August 29, 2001, 38 C.F.R. § 3.156(a), provided that "new and material evidence" is evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).   

The evidence of record at the time of the prior denial includes statements from the Veteran, his service treatment records and post-service medical records which cover a period through 1983.  In pertinent part, the Veteran indicated in a February 1983 statement that he was seeking service connection for a back disorder as secondary or as a direct result of his service-connected right foot condition (then recognized as callosities).  However, while there was evidence of treatment for foot problems in the service and post-service medical records, there were no findings of a low back disability.  In fact, the April 1984 rating decision denied service connection for a low back disorder on the basis that a chronic back disability was not shown by the evidence of record.

The evidence added to the record since the time of the prior denial includes additional statements from the Veteran, as well as additional post-service medical records.  In pertinent part, the additional medical records includes findings of a chronic lumbar spine disability, which goes to the specific basis of the prior denial.  Moreover, as detailed below, the additional evidence includes competent medical opinions which relate the etiology of the current low back disorder to the Veteran's service-connected disabilities of the right and/or left foot.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In short, there is evidence of a current low back disability and competent medical opinions which relate the etiology of such to service-connected disabilities, neither of which was present at the time of the prior denial in 1984.  Therefore, the Board finds that the additional evidence received to reopen the Veteran's claim of service connection for a low back disorder bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.  As such, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a) (2000), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence received to reopen is true without regard to the other evidence of record no longer applies.

The Board also wishes to reiterate the fact that it was previously determined below in the December 2012 SSOC that new and material evidence had been received, and the SSOC also addressed the merits of the underlying service connection claim.  Nevertheless, pursuant to the holdings of Barnett, supra, and Jackson, supra, the Board must still find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  However, as the merits of the service connection claim has already been addressed below, the Veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Initially, the Board reiterates that there was no indication of any low back disorder in the Veteran's service treatment records.  Moreover, the record indicates that the first competent medical evidence of a low back disorder is years after the Veteran's separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  In addition, the record does not reflect the Veteran has contended that his current low back disorder is the result of a disease or injury that occurred during his military service.  Rather, he has consistently claimed that it developed as a result of his service-connected foot disorders.

The Veteran is currently service-connected for callosities of both feet.  However, it has also been determined that service connection is not warranted for pes cavus, hammer toes, Charcot Marie Tooth.

The Board further notes that the impact one disability has upon another, particularly here as we are discussing multiple disease processes, involves complex medical issues that requires competent medical evidence to resolve.  Further, this is consistent with Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  Consequently, the Board concludes that competent medical evidence is required to resolve this case.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board observes that there are competent medical opinions of record which both support and refute the Veteran's claim of secondary service connection.  

A June 1995 VA examiner found, "[t]he etiology of the left foot condition and the back condition of this veteran is due to his service connected right foot condition." 

A March 2004 VA examiner found, "[i]t is my opinion that his current low back and left foot etiology is at least as likely as not related to mechanical factors to walking with a combination of a leg discrepancy, sc right foot condition, Charcot Marie Tooth with bilateral pes cavus and hammer toes deformities along with bony deformities by x-rays on the sc right foot." 

A March 2011 VA examiner opined that the Veteran's current lumbar spine disorder was not at least as likely as not incurred in service, was first diagnosed in service, was first manifested in service, or has been chronic and continuous since service discharge in 1979.  In support of this opinion, the examiner stated that the Veteran's service treatment records were silent towards back disorders and there was no evidence of treatment due to a low back condition until several  years after service.  The examiner also found that the Veteran's current back disorders was not at least as likely as not caused by the Veteran's service-connected right and left foot disabilities.  The examiner noted that the Veteran had nonservice-connected congenital severe deformities of the feet (pes cavus) due to nonservice-connected Charcot Marie Tooth along with a right leg discrepancy which were the main factors which made the Veteran prone to suffer from low back disorder due to unequal stress forces placed upon walking on the lower back area; and that all diagnoses of the low back disorders were related to unequal stress forces place on the low back while walking with altered gait biomechanics.  Finally, the examiner found that the current lumbar spine disorder was not as likely as not aggravated by, permanently increased in severity, as a result of the Veteran's service-connected foot disabilities.  The examiner stated that the current back disorders were aggravated due to altered gait biomechanics with unequal stress forces place to the lower back due to severe nonservice-connected pes planus with peripheral neuropathy with Charcot Marie Tooth disease with foot drop with a right leg discrepancy.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, it appears that all of the aforementioned VA examiners were aware of the current nature of the Veteran's service-connected foot disorders and the claimed low back disorder, as well as his claim of secondary service connection.  Further, none of these opinions appear to have equivocal or speculative language in regard to the ultimate question as to whether the Veteran's low back disorder is secondary to his service-connected foot disorders.  Moreover, the rationale provided by the March 2004 and March 2011 examiners indicates a general consensus that the current low back disorder developed as a result of altered gait from the Veteran's various disabilities of the lower extremities.  The question, however, is whether the altered gait was due to the service-connected disabilities as opposed to the nonservice-connected disabilities.

In this case, the March 2004 VA examiner essentially concluded that the service-connected right foot disorder did contribute to the altered gait, while the March 2011 VA examiner concluded that it did not.  However, the March 2011 VA examiner did not provide any rationale as to how he distinguished the symptomatology of the nonservice-connected disabilities from the service-connected disabilities.  The fact that compensable ratings of 10 percent are in effect for both disabilities suggest they do cause such impairment, at least to a certain degree.  In any event, at a minimum there appears to be two different competent medical care providers both of which are presumed to be qualified to render an opinion as to the Veteran's claim of secondary service connection, and both were aware of the pertinent medical history and had examined the relevant disabilities in this case.  As such, this evidence appears to be in equipoise.  The Board also notes that it previously determined in March 2008 that the June 1995 and March 2004 opinions were sufficient to warrant a grant of service connection for a left foot disorder as secondary to the service-connected right foot disorder.

The Board further notes that the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board also notes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent medical and other evidence of record indicates it is at least as likely as not that the Veteran's current low back disorder developed, at least in part, due to his service-connected right and left foot disorders.  Therefore, service connection is warranted for the low back disorder.









ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a low back disorder, the claim is reopened.  

Service connection for a low back disorder is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


